PETTIGREW, J.
In this workers’ compensation dispute, the claimant, Kevin Braud, was injured while working as a carpenter for Affordable Builders, LLC (Affordable). Mr. Braud’s compensation claim proceeded to trial before the Office of Workers’ Compensation at which time the parties stipulated that Mr. Braud was injured in a workplace accident while in the course and scope of his employment with Affordable, that Mr. Braud had worked eight days for Affordable, and that Mr. Braud was paid $1,200.00 by Affordable. Thus, the only issue before the workers’ compensation *1027judge (WCJ) was the calculation of the average weekly wage. After hearing the testimony and considering the applicable law, the WCJ concluded that Mr. Braud was entitled to the maximum wage benefit of $429.00 per week from the date of the injury.
Affordable contends on appeal that the WCJ committed legal error in the calculation of both the average weekly wage and corresponding rate. Mr. Braud counters, arguing that based on the stipulations of the parties and the testimony presented at the hearing, the WCJ was reasonable in its calculation of the average weekly wage.
After a thorough review of the record herein, we find no error by the WCJ in its findings. Thus, we affirm the decision below in accordance with Uniform Rules— Courts of Appeal, Rule 2-16.2(A)(2), (4), (6), and (8) and assess all costs associated with this appeal against Affordable.
AFFIRMED.